Case 19-11656-mdc                                                                                                                                                                                                           Doc 52                                                                                                         Filed 02/17/20 Entered 02/17/20 13:18:29                                                                                                                                    Desc Main
                                                                                                                                                                                                                                                                                                                                           Document     Page 1 of 1
     20-09079-0Mo ntgomery County 59-00-09535-00-9 Roy W. Cain School District of Up per Moreland Townsh ip250 2 Horsham Road,Upper M orelandPennsy lvania19090124,3 00Scho ol District of Upper M oreland TwpScho ol District of Upper M oreland Twp20-0907 9-120-0907 9-220-09079-3 20-09079-42 0-09079-5CainChristine S. Sir/Madam Roy W. Cain25 02 Horsham Road25 02 Horsham Road25 02 Horsham RoadHatboro, ,,,,,PA19040real estate taxes4, 300.902 019035 5-19school real estate taxesED




                                                                                                                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                                                                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :                   CHAPTER 13

Christine Cain                                                                                                                                                                                                                                                                                                                                                                                                                                                               :
        Debtor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :                   CASE NO. 19-11656

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                             REQUEST FOR NOTICES AND SERVICE OF PAPERS
       PLEASE TAKE NOTICE, that the undersigned, as counsel for School District of Upper
Moreland Township, an interested party in the above-captioned bankruptcy case, hereby
requests, pursuant to U.S. Bankruptcy Court Rules 2002 and 9007, and 11 U.S.C. §§ 342 and
1109(b) of the U.S. Bankruptcy Code, that all notices given or required to be given and all papers
served or required to be served in these proceedings be also given to and served upon:
                                                                                                                                              James R. Wood, Esquire
                                                                                                                                            Portnoff Law Associates, Ltd.
                                                                                                                                           2700 Horizon Drive, Suite 100
                                                                                                                                              King of Prussia, PA 19406
                                                                                                                             Telephone No. (484) 690-9341 Facsimile No. (484) 690-9301
                                                                                                                                             jwood@portnoffonline.com
       PLEASE TAKE FURTHER NOTICE that under 11 U.S.C. § 1109(b) of the U.S.
Bankruptcy Code, this request includes not only notices and papers referred to in the Bankruptcy
Rules specified above, but also includes, without limitation, orders and notices of any
application, motion, petition, pleading, request, hearing, complaint or demand, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, email, hand
delivery, telephone, telegraph, telecopy, facsimile, telex, electronically or otherwise.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PORTNOFF LAW ASSOCIATES, LTD.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                By: /s/ James R. Wood, Esquire
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     James R. Wood, Esquire
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2700 Horizon Drive, Suite 100
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     King of Prussia, PA 19406
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (484) 690-9341 (telephone)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (484) 690-9301 (facsimile)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Attorney for School District of Upper
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Moreland Township
20-09079-0/RFN/kad
